Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the claims filed 11/18/2021.  Claims 1-19 are pending. Claims 1 and 2 are amended.  Claims 1 (a method), 10 (a method), and 12 (a machine) are independent.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicant mainly asserts that the cited references, specifically Tangyunyong, do not disclose the claimed “correlation”.  This argument is not persuasive as Applicant does not define how correlation is performed.  Since Tangyunyong discloses using electromagnetic emissions and light emissions together, a correlation is achieved. Applicant’s argument with respect to correlation is more relevant to, for example, claims 8 and 9, that describe the correlation.
While not persuasive, the Tangyunyong reference has been replaced by Gerling et al., US 2014/0218503, because Gerling contains the word “correlate”.  

On the topic of correlation, Applicant’s system uses a PICA image in combination with an electromagnetic reading of a large area of the sample.  As noted in Applicant’s specification ¶ 27 “While EM emissions may be used to characterize high frequency events, EM emissions nevertheless lack spatial resolution due to the geometric constraints of coupling networks or field probes which are responsible for registering the magnitudes and directions of radiated electric and magnetic vectors. Typically, EM emission wavelengths are on the order of millimeters and so are the field probes.”
The prior art correlates the physical location of the EM emission to the physical location of the light emissions.  Applicant’s system functions by correlating the physical location detected in the PICA sample to the location independent EM reading, thereby obtaining a combined sample that has high spatial resolution (via PICA) with a high frequency resolution (via EM).  In other words, Applicant’s disclosure correlates the spatial information from the PICA emission to the frequency information from the electromagnetic emission, thereby enhancing the spatial resolution of the electromagnetic model.  See applicant’s Figure 9.
Note that the frequency domain analysis of Applicant’s figure 7 obtains a different result where spatial information is not sought. 

Applicant further argues, see pages 17-22 that the combination of Kumhyr in view of Song and Tangyunyong would alter the principle of operation because the light received in the respective references is obtained via different processes.  Examiner responds that the intent of the rejection is that light is used in sampling an integrated circuit, where the light is sampled via PICA (Song).  While each reference uses a different camera to obtain different types/sources of light, each is readily substitutable with PICA as they are commonly taking samples of an integrated circuit for the purpose of characterizing the circuit. 

On pages 23-24 Applicant asserts that Kumhyr does not disclose detecting anomalies of programs because Kumhyr determines anomalies in a hardware device.  This argument is not persuasive as the hardware device is executing a program: (“a selected instruction set is executed on electronic device 12 over a period of time, during which the components in electronic device 12 are monitored by thermal detection devices, such as an infrared camera 26” Kumhyr ¶ 16).  An anomalous device executing a program is the claimed “identifying an anomaly condition associated with the one or more programs”.

	See the updated rejection detailed below.	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11, 13-19 of U.S. Patent No. 10,521,897. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-19 are an obvious variant of the corresponding claims of ‘897.


Presently presented claim 1
Claim 1 of ‘897
A method, comprising: developing one or more electromagnetic emission models for a target device based on photonic emissions of a target device in a baseline context by:
A method, comprising: developing one or more electromagnetic emission models for a target device based on photonic emissions of the target device in a baseline context by:
recording data of the photonic emissions of the target device during a first period of time with the target device in one or more modes;
recording data of the photonic emissions of the target device using Picosecond Imaging Circuit Analysis (PICA) during a first period of time, with the target device in one or more modes;
recording data of the electromagnetic emissions of the target device during the first period of time with the target device in the one or more modes
recording data of the electromagnetic emissions of the target device during the first period of time with the target device in the one or more modes
and correlating (i) the recorded data of the photonic emissions and (ii) the recorded data of the electromagnetic emissions, to establish the one or more electromagnetic emission models for the target device
correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to establish the one or more electromagnetic emission models for the target device;


Presently presented claim 10
Claim 10 of ‘897
A method, comprising: recording data of photonic emissions of a target device using Picosecond Imaging Circuit Analysis (PICA) during a first period of time with a target device in one or more modes;
A method, comprising: recording data of photonic emissions of a target device using Picosecond Imaging Circuit Analysis (PICA) during a first period of time with a target device in one or more modes;
recording data of electromagnetic emissions of the target device during the first period of time with the target device in the one or more modes;
recording data of electromagnetic emissions of the target device during the first period of time with the target device in the one or more modes;
correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to establish one or more electromagnetic emission models for the target device;
correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to establish one or more electromagnetic emission models for the target device,
and identifying an anomaly condition associated with the target device comprising identifying a change in execution of one or more programs by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both.
identifying, based on the one or more electromagnetic emission models, an anomaly condition associated with the target device comprising identifying a change in execution of one or more programs by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both, by way of a database reference.


Presently presented claim 12
Claim 13 of ‘897
An apparatus, comprising: a photonic emission measurement unit configured to measure and record data of photonic emissions of a target device with the target device in one or more modes;
An apparatus, comprising: a photonic emission measurement unit configured to measure and record data of photonic emissions of a target device with the target device in one or more modes;
an electromagnetic emission measurement unit configured to measure and record data of electromagnetic emissions of the target device with the target device in the one or more modes;
an electromagnetic emission measurement unit configured to measure and record data of electromagnetic emissions of the target device with the target device in the one or more modes;
a data analysis unit configured to analyze the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to provide an analysis result;
a data analysis unit configured to analyze the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to provide an analysis result;
a control unit configured to perform operations comprising: applying one or more inputs of electrical stimuli to an integrated circuit of the target device to place the target device in the one or more modes to perform one or more operations in at least one mode of the one or more modes;
a control unit configured to perform operations comprising: applying one or more inputs of electrical stimuli to an integrated circuit of the target device to place the target device in the one or more modes to perform one or more operations in at least one mode of the one or more modes;
correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions based on the analysis result to establish one or more electromagnetic emission models for the target device;
correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions based on the analysis result to establish one or more electromagnetic emission models for the target device;
identifying an anomaly condition associated with the target device comprising identifying a change in execution of one or more programs by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both.
identifying, based on the one or more electromagnetic emission models, an anomaly condition associated with the target device comprising identifying a change in execution of one or more programs by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both, by way of a database reference


The presented independent claims 1, 10 and 12 differ from claims 1, 10, and 13 of ‘897 in that they do not specify that a program is executing.  Instead, claims 1, 10, and 13 of ‘897 sets forth that the execution of software is one option relative to activation of a malware.  In other words, claim 1 of ‘897 contemplates hardware or software malware, whereas presently presented claims 1, 10, and 12 require software malware. 
Specifically detecting software malware is an obvious variant of the multiple possible detections of software or hardware malware of claim 1 of ‘897.  
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found presently presented claims 1, 10, and 12 to be obvious variants of the multiple alternatives of claim 1, 10, and 13  of ‘897 and would have made the system to detect software malware.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1, 10, and 13  of ‘897 to always detect software malware as claim 1 of ‘897 already contemplates detecting software malware and the difference is merely that it need not always be done. 

The Dependent claims are shown as follows:
Dependent claim 2 is anticipated by the further features of ‘897 claim 1.
Dependent claim 3 is anticipated by the features of ‘897 claim 2.
Dependent claim 4 is anticipated by the features of ‘897 claim 3.
Dependent claim 5 is anticipated by the features of ‘897 claim 4.
Dependent claim 6 is anticipated by the features of ‘897 claim 5.
Dependent claim 7 is anticipated by the features of ‘897 claim 6.
Dependent claim 8 is anticipated by the features of ‘897 claim 7.
Dependent claim 9 is anticipated by the features of ‘897 claim 8.
Dependent claim 11 is anticipated by the features of ‘897 claim 11.
Dependent claim 13 is anticipated by the features of ‘897 claim 14.
Dependent claim 14 is anticipated by the features of ‘897 claim 15.
Dependent claim 15 is anticipated by the further features of ‘897 claim 13.
Dependent claim 16 is anticipated by the features of ‘897 claim 16.
Dependent claim 17 is anticipated by the features of ‘897 claim 17.
Dependent claim 18 is anticipated by the features of ‘897 claim 18.
Dependent claim 19 is anticipated by the features of ‘897 claim 19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “photonic emission measurement unit”, “electromagnetic emission measurement unit”, “data analysis unit”, and “control unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The above noted “means for” phrasing has been interpreted to incorporate the following elements from the specification:
“photonic emission measurement unit”: (photonic emission measurement unit 330 may be configured to record the data of the photonic emissions of DUT 350 using PICA.)  Applicant’s ¶ 34
“electromagnetic emission measurement unit”: (EM emission measurement unit 340 of apparatus 300 measuring electromagnetic emissions of the target device) Applicant’s ¶ 55 
“data analysis unit”: (Data analysis unit 320 may perform correlation analysis in the time and/or frequency domain for identifying common features, isolating interfere signals, and  associating regions of interest with specific sub-circuit activities.) Applicant’s ¶ 30.
“control unit”: (control unit 310 of apparatus 300 developing one or more electromagnetic emission models for a target device based on photonic emissions of the target device in a baseline context.) Applicant’s ¶ 54.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6-8, 10, 12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr et al., US 2010/0237854 (published 2010-09), in view of Song et al., “MARVEL - Malicious Alteration Recognition and Verification by Emission of Light” (published 2011) and Gerling et al., US 2014/0218503 (filed 2013-12).
As to claim 1, Kumhyr discloses a method comprising: 
developing one or more electromagnetic emission models for a target device based on photonic emissions of a target device in a baseline context by: (“Authenticity module 10 compares the measured electromagnetic profile information with electromagnetic profile information in electromagnetic profile database 24 to determine if electronic device 12 is authentic or counterfeit.” Kumhyr ¶ 21)
recording data of the … emissions of the target device during a first period of time with the target device in one or more modes; (“a selected instruction set is executed on electronic device 12 over a period of time, during which the components in electronic device 12 are monitored by thermal detection devices, such as an infrared camera 26” Kumhyr ¶ 16. A camera)
recording data of the electromagnetic emissions of the target device during the first period of time with the target device in the one or more modes; and (“Authenticity module 10 compares the measured electromagnetic profile information with electromagnetic profile information in electromagnetic profile database 24 to determine if electronic device 12 is authentic or counterfeit.” Kumhyr ¶ 21. A magnetic field sensor)
… to establish the one or more electromagnetic emission models for the target device. (“At step 38, the electromagnetic profile of the electronic device under test is monitored during the predetermined conditions.” Kumhyr ¶ 22).

Kumhyr does not disclose:
Photonic
correlating (i) the recorded data of the photonic emissions and (ii) the recorded data of the electromagnetic emissions,

Song discloses:
photonic (“The optical tool of choice that is used for this method is Picosecond Imaging Circuit Analysis (PICA)” Song § 1. “First, the chip is powered on and initialized by external electrical test patterns. Then, emission maps can be measured and acquired using the PICA tool.” Song § 3.1. “create a predicted golden emission map of the chip to compare against measurements to identify changes.” Song § 2. See also Figure 6.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combine Kumhyr with Song by utilizing the optical sensor of Song instead of the heat camera of Kumhyr (e.g. figure 1 and ¶ 8).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the photonic detector of Song to replace the heat detector of Kumhyr in order to increase the likelihood of detecting counterfeit or malicious components in an electronic device.  Kumhyr ¶ 7 and Song § 1.

Kumhyr in view of Song does not disclose:
correlating (i) the recorded data of the … [light] emissions and (ii) the recorded data of the electromagnetic emissions,

Gerling discloses:
correlating (i) the recorded data of the … [light] emissions and (ii) the recorded data of the electromagnetic emissions, (“The optical field, magnetic field, and height information can all be used independently or together in order to correlate defects in the manufacturing process of the workpiece.” Gerling ¶ 29. “Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35. “account for physical offsets between these tools to ensure correlation between the optical, magnetic and height data sets.” Gerling ¶ 43)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song with Gerling by performing correlation between the different sensor types of Kumhyr in view of Song by location.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to correlate the different sensor data of Kumhyr in order to correlate the optical and magnetic maps to detect anomalies in the scanned IC, Gerling ¶ 29.

As to claim 2, Kumhyr in view of Song and Gerling disclose the method of claim 1 and further disclose:
executing one or more programs on a target device; (“Authenticity module 10 communicates an instruction set through a bus 32 for execution on electronic device 20” Kumhyr ¶ 21.)
measuring electromagnetic emissions (“Authenticity module 10 compares the measured electromagnetic profile information with electromagnetic profile information in electromagnetic profile database 24 to determine if electronic device 12 is authentic or counterfeit.” Kumhyr ¶ 21) of the target device during the execution of the one or more programs in a non-baseline context; and (“a selected instruction set is executed on electronic device 12 over a period of time, during which the components in electronic device 12 are monitored by thermal detection devices, such as an infrared camera 26” Kumhyr ¶ 16)
identifying an anomaly condition associated with the one or more programs executed on the target device by comparing a result of the measuring to the one or more electromagnetic emission models developed for the target device, wherein:  (“Authenticity module 10 compares the measured electromagnetic profile information with electromagnetic profile information in electromagnetic profile database 24 to determine if electronic device 12 is authentic or counterfeit.” Kumhyr ¶ 21)
the identifying of the anomaly condition associated with the one or more programs executed on the target device comprises identifying a change in execution (change relative to the baseline from the database of Kumhyr ¶ 21) of the one or more programs (the instruction set of Kumhyr ¶ 20) by one or more circuit blocks of an integrated circuit of the target device, (“As an example, if a counterfeit electronic device 12 replaced an FPGA 22 with a microcontroller 20 or other type of processor, the processor will run at a higher frequency and amplitude levels of electromagnetic energy than will the FPGA in the authentic electromagnetic profile and will also run nearer in frequency and amplitude to the other processors on electronic device 12. Comparisons might also include a comparison with a known counterfeit device electromagnetic profile so that a match with that electromagnetic profile by a device under test establishes the device under test as a counterfeit.” Kumhyr ¶ 21) 
the recording data of the photonic emissions of the target device comprises using Picosecond Imaging Circuit Analysis (PICA) during the first period of time with the target device in one or more modes (“The optical tool of choice that is used for this method is Picosecond Imaging Circuit Analysis (PICA)” Song § 1. “First, the chip is powered on and initialized by external electrical test patterns. Then, emission maps can be measured and acquired using the PICA tool.” Song § 3.1) 


With respect to claim 3, Kumhyr in view of Song and Gerling discloses a method of claim 2 and further discloses:
wherein the measuring of the electromagnetic emissions of the target device in the test context comprises recording data of the electromagnetic emissions of the target device during a second period of time after the first period of time with the target device in at least one of the one or more modes. (“Authenticity module 10 compares the measured electromagnetic profile information with electromagnetic profile information in electromagnetic profile database 24 to determine if electronic device 12 is authentic or counterfeit.” Kumhyr ¶ 21. A comparison with existing, predetermined, profiles in the database.)

With respect to claim 6, Kumhyr in view of Song and Gerling discloses a method of claim 2 and further discloses:
wherein the recording of the data of the photonic emissions of the target device using PICA with the target device in the one or more modes comprises: (“create a predicted golden emission map of the chip to compare against measurements to identify changes.” Song § 2. See also Figure 6.)
recording data of a first PICA emission image when the target device is in a first mode of the one or more modes; (Song Figure 6, Old)
recording data of a second PICA emission image when the target device is in a second mode of the one or more modes; and (Song Figure 6, New)
identifying a region of interest associated with one or more circuit blocks of an integrated circuit of the target device by comparing the first PICA emission image and the second PICA emission image. (Song Figure 6, Difference)

With respect to claim 7, Kumhyr in view of Song and Gerling discloses a method of claim 2 and further discloses:
wherein the correlating of the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions (Gerling ¶ 29) to establish the one or more electromagnetic emission models (Kumhyr ¶ 21, Song § 2)
for the target device comprises correlating the one or more circuit blocks (Kumhyr ¶ 21) performing one or more activities in the region of interest during the first period of time to electromagnetic emission signatures recorded during the first period of time. (“Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35.)

With respect to claim 8, Kumhyr in view of Song and Gerling discloses a method of claim 1 and further discloses:
wherein the correlating of the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to establish the one or more electromagnetic emission models for the target device comprises: 
analyzing in time the data of the photonic emissions recorded during one or more circuit operations of the target device corresponding to a specific electromagnetic emission signature associated with the target device in time to identify matching photonic emission signature in time; (“Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35.)
identifying one or more locations of the target device associated with the identified matching photonic emission (Song) signature in time; and (“Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35.)
associating the identified one or more locations of the target device to the specific electromagnetic (electromagnetic profile information in electromagnetic profile database 24 to determine if electronic device 12 is authentic or counterfeit.” Kumhyr ¶ 21) emission signature. (“Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35.)

	With respect to claim 10, Kumhyr discloses a method comprising: 
executing one or more programs on a target device; (“Authenticity module 10 communicates an instruction set through a bus 32 for execution on electronic device 20” Kumhyr ¶ 21.)
…
recording data of electromagnetic emissions of the target device during the first period of time with the target device in the one or more modes; (“a selected instruction set is executed on electronic device 12 during which electronic device 12 and/or the components in electronic device 12 are monitored by antennas 44 interfaced with a spectrograph of authenticity module 10…. the electromagnetic profile includes radiofrequency collectively output from the components within housing 46.” Kumhyr ¶ 20)
…
identifying an anomaly condition associated with the one or more programs executed on the target device comprising identifying a change in execution (change relative to the baseline from the database of Kumhyr ¶ 21) of the one or more programs (the instruction set of Kumhyr ¶ 20) by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both. (“As an example, if a counterfeit electronic device 12 replaced an FPGA 22 with a microcontroller 20 or other type of processor, the processor will run at a higher frequency and amplitude levels of electromagnetic energy than will the FPGA in the authentic electromagnetic profile and will also run nearer in frequency and amplitude to the other processors on electronic device 12. Comparisons might also include a comparison with a known counterfeit device electromagnetic profile so that a match with that electromagnetic profile by a device under test establishes the device under test as a counterfeit.” Kumhyr ¶ 21)

Kumhyr does not disclose:
recording data of photonic emissions of the target device using Picosecond Imaging Circuit Analysis (PICA) during a first period of time with the target device in one or more modes; 
correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions to establish one or more electromagnetic emission models for the target device; and 

Song discloses:
recording data of photonic emissions of the target device using Picosecond Imaging Circuit Analysis (PICA) (“The optical tool of choice that is used for this method is Picosecond Imaging Circuit Analysis (PICA)” Song § 1. “First, the chip is powered on and initialized by external electrical test patterns. Then, emission maps can be measured and acquired using the PICA tool.” Song § 3.1) during a first period of time with the target device in one or more modes; (sampling the circuit using PICA“create a predicted golden emission map of the chip to compare against measurements to identify changes.” Song § 2. See also Figure 6.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combine Kumhyr with Song by utilizing the optical sensor of Song instead of the heat camera of Kumhyr (e.g. figure 1 and ¶ 8).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the photonic detector of Song to replace the heat detector of Kumhyr in order to increase the likelihood of detecting counterfeit or malicious components in an electronic device.  Kumhyr ¶ 7 and Song § 1.

Kumhyr in view of Song does not disclose:
correlating the recorded data of the … emissions and the recorded data of the electromagnetic emissions to establish one or more electromagnetic emission models for the target device; and 

Gerling discloses:
correlating the recorded data of the … emissions and the recorded data of the electromagnetic emissions to establish one or more electromagnetic emission models for the target device; and 
 (“The optical field, magnetic field, and height information can all be used independently or together in order to correlate defects in the manufacturing process of the workpiece.” Gerling ¶ 29. “Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35. “account for physical offsets between these tools to ensure correlation between the optical, magnetic and height data sets.” Gerling ¶ 43)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song with Gerling by performing correlation between the different sensor types of Kumhyr in view of Song by location.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to correlate the different sensor data of Kumhyr in order to correlate the optical and magnetic maps to detect anomalies in the scanned IC, Gerling ¶ 29.

	With respect to claim 12, Kumhyr discloses a system comprising:	
	…
	an electromagnetic emission measurement unit configured to measure and record data of electromagnetic emissions of the target device (“a selected instruction set is executed on electronic device 12 during which electronic device 12 and/or the components in electronic device 12 are monitored by antennas 44 interfaced with a spectrograph of authenticity module 10…. the electromagnetic profile includes radiofrequency collectively output from the components within housing 46.” Kumhyr ¶ 20) during an execution of one or more programs on the target device, (“Authenticity module 10 communicates an instruction set through a bus 32 for execution on electronic device 20” Kumhyr ¶ 21.) with the target device in the one or more modes; (a device is always in a mode, e.g. powered, unpowered)
	a data analysis unit configured to analyze the recorded data of … and the recorded data of the electromagnetic emissions to provide an analysis result; and 	(“Authenticity module 10 compares the measured electromagnetic profile information with electromagnetic profile information in electromagnetic profile database 24 to determine if electronic device 12 is authentic or counterfeit.” Kumhyr ¶ 21)
	a control unit configured to perform operations comprising: 
	applying one or more inputs of electrical stimuli to an integrated circuit of the target device to place the target device in the one or more modes to perform one or more operations in at least one mode of the one or more modes; (“Authenticity module 10 communicates an instruction set through a bus 32 for execution on electronic device 20” Kumhyr ¶ 21.)
	…
	identifying an anomaly condition associated with the one or more programs executed on the target device comprising identifying a change in execution (change relative to the baseline from the database of Kumhyr ¶ 21) of the one or more programs (the instruction set of Kumhyr ¶ 20) by one or more circuit blocks of an integrated circuit of the target device, activation of a malware on the target device, or both. (“As an example, if a counterfeit electronic device 12 replaced an FPGA 22 with a microcontroller 20 or other type of processor, the processor will run at a higher frequency and amplitude levels of electromagnetic energy than will the FPGA in the authentic electromagnetic profile and will also run nearer in frequency and amplitude to the other processors on electronic device 12. Comparisons might also include a comparison with a known counterfeit device electromagnetic profile so that a match with that electromagnetic profile by a device under test establishes the device under test as a counterfeit.” Kumhyr ¶ 21)
	one or more electromagnetic emission models for the target device (“electromagnetic profiles of authentic electronic devices stored in an electromagnetic profile database 24.” Kumhyr ¶ 21)

	Kumhyr does not disclose:
	a photonic emission measurement unit configured to measure and record data of photonic emissions of a target device with the target device in one or more modes; 
	the photonic emissions
	correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions based on the analysis result to establish; and 

Song discloses:
	a photonic emission measurement unit configured to measure and record data of photonic emissions of a target device with the target device in one or more modes; the photonic emissions  (“The optical tool of choice that is used for this method is Picosecond Imaging Circuit Analysis (PICA)” Song § 1. “First, the chip is powered on and initialized by external electrical test patterns. Then, emission maps can be measured and acquired using the PICA tool.” Song § 3.1)
	 (“The optical tool of choice that is used for this method is Picosecond Imaging Circuit Analysis (PICA)” Song § 1.“create a predicted golden emission map of the chip to compare against measurements to identify changes.” Song § 2. See also Figure 6.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combine Kumhyr with Song by utilizing the optical sensor of Song instead of the heat camera of Kumhyr (e.g. figure 1 and ¶ 8).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the photonic detector of Song to replace the heat detector of Kumhyr in order to increase the likelihood of detecting counterfeit or malicious components in an electronic device.  Kumhyr ¶ 7 and Song § 1.

Kumhyr in view of Song does not disclose:
	correlating the recorded data of the … emissions and the recorded data of the electromagnetic emissions based on the analysis result to establish; and 

Gerling discloses:
correlating the recorded data of the … emissions and the recorded data of the electromagnetic emissions based on the analysis result to establish; and 
 (“The optical field, magnetic field, and height information can all be used independently or together in order to correlate defects in the manufacturing process of the workpiece.” Gerling ¶ 29. “Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35. “account for physical offsets between these tools to ensure correlation between the optical, magnetic and height data sets.” Gerling ¶ 43)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song with Gerling by performing correlation between the different sensor types of Kumhyr in view of Song by location.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to correlate the different sensor data of Kumhyr in order to correlate the optical and magnetic maps to detect anomalies in the scanned IC, Gerling ¶ 29.


With respect to claim 15, Kumhyr in view of Song and Gerling discloses the system of claim 12 and further discloses:
	wherein the photonic emission measurement unit is configured to record the data of the photonic emissions of the target device using Picosecond Imaging Circuit Analysis (PICA). (“The optical tool of choice that is used for this method is Picosecond Imaging Circuit Analysis (PICA)” Song § 1) 

With respect to claim 16, Kumhyr in view of Song and Gerling discloses a system of claim 15 and further discloses:
wherein: in recording the data of the photonic emissions of the target device using PICA, the photonic emission measurement unit is configured to perform operations comprising: (“create a predicted golden emission map of the chip to compare against measurements to identify changes.” Song § 2. See also Figure 6.)
recording data of a first PICA emission image when the target device is in a first mode of the one or more modes; and (Song Figure 6, Old)
recording data of a second PICA emission image when the target device is in a second mode of the one or more modes; (Song Figure 6, New)
the data analysis unit is further configured to compare the first PICA emission image and the second PICA emission image to provide a comparison result; and (Song Figure 6, Difference)
the control unit is further configured to identify a region of interest associated with one or more circuit blocks of an integrated circuit of the target device based on the comparison result. (“The number of devices that were involved in the design modifications is in the range of a few hundred, which are shown in the red area in Figure 6.” Song § 4)

With respect to claim 17, Kumhyr in view of Song and Gerling discloses a system of claim 16 and further discloses:
wherein, in correlating the recorded data of the photonic emissions and the recorded data of the electromagnetic emissions based on the analysis result to establish the one or more electromagnetic emission models (“Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35.) for the target device, the control unit is configured to correlate the one or more circuit blocks performing one or more activities in the region of interest during a first period of time to electromagnetic emission signatures recorded during the first period of time. (“Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35).

With respect to claim 18, Kumhyr in view of Song and Tangyunyong discloses a system of claim 12 and further discloses:
the data analysis unit is further configured to analyze in time the data of the photonic emissions recorded during one or more circuit operations of the target device corresponding to a specific electromagnetic emission signature associated with the target device in time to identify matching photonic emission signature in time; and (“Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35).
the control unit is further configured to perform operations comprising: 
identifying one or more locations of the target device associated with the identified matching photonic emission signature in time; and (“Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35).
associating the identified one or more locations of the target device to the specific electromagnetic emission signature. (“Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35).


Claims 4, 5, 9, 11, 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumhyr et al., US 2010/0237854 (published 2010-09), in view of Song et al., “MARVEL - Malicious Alteration Recognition and Verification by Emission of Light” (published 2011), Gerling et al., US 2014/0218503 (filed 2013-12), and Song et al., US 2011/0280468 (published 2011-11), hereafter referred to as Song2.
	With respect to claim 4, Kumhyr in view of Song and Gerling discloses the method of claim 1 and further discloses:
wherein the correlating of the recorded data of the photonic emissions (see Song) and the recorded data of the electromagnetic emissions to establish the one or more electromagnetic emission models for the target device comprises: (“a selected instruction set is executed on electronic device 12 during which electronic device 12 and/or the components in electronic device 12 are monitored by antennas 44 interfaced with a spectrograph of authenticity module 10…. the electromagnetic profile includes radiofrequency collectively output from the components within housing 46.” Kumhyr ¶ 20)
electromagnetic emission
data of the electromagnetic emissions
electromagnetic 
electromagnetic (“the electromagnetic profile includes radiofrequency collectively output from the components within housing 46.” Kumhyr ¶ 20)

Kumhyr in view of Song and Gerling does not disclose:
identifying transistor switching activities in one or more circuit blocks of an integrated circuit of the target device in PICA waveforms according to the recorded data of the photonic emissions of the target device; and 
correlating in a time domain the identified transistor switching activities to … waveforms according to the recorded data … of the target device to perform one or more of: 
enabling temporal aggregation of the … emission waveforms corresponding to a targeted event, 
identifying one or more time frames of interest, and 
improving a signal-to-noise ratio (SNR) in … emission waveforms associated with the target device. 

Song2 discloses:
identifying transistor switching activities in one or more circuit blocks of an integrated circuit of the target device in PICA waveforms (“Picosecond Imaging for Circuit Analysis (PICA) is a very powerful optical methodology that permits probing time resolved emission signals collected from transistors inside a circuit.” Song2 ¶ 26) according to the recorded data of the photonic emissions of the target device; and  (“if a switching gate is to be determined/imaged, a baseline optical image is collected followed by a predetermined stimulus sequence designed to make the switching gate apparent in a second image. The DUT 12 is provided with a set of different stimuli, one at a time or are sequenced in a particular order. For each one of the stimuli 304, one or more measurements 306 of the chip (DUT 12) are collected. The set of measurements 306 is subsequently analyzed together based on the specific knowledge of the set of stimuli used.” Song2 ¶ 61)
correlating in a time domain the identified transistor switching activities to … waveforms according to the recorded data … of the target device to perform one or more of: (“A Time Correlated Single Photon Counting (TCSPC) technique may be employed, which may neglect the position (x,y) of the photons inside the selected ROI.” Song2 ¶ 47, see also Figure 13)
enabling temporal aggregation of the … emission waveforms corresponding to a targeted event, (“In one embodiment, a Fast Fourier Transformation (FFT) is applied to the PICA waveform in the ROI. A module (or absolute value) of the FFT of the waveform of the FOM may be provided for a selected ROI.” Song2 ¶ 48. An FFT aggregates all the time data and converts it to frequency components.)
identifying one or more time frames of interest, and (“a Figure of Merit (FOM) is computed. This FOM is a measure of the switching activity of the DUT in the selected ROI.” Song2 ¶ 47)
improving a signal-to-noise ratio (SNR) in … emission waveforms associated with the target device. (“By easily identifying the regions that correspond to switching gates, one could more easily define the border of the region of interest for creating the timing waveform thus gathering the maximum useful signal and at the same time cut out non-useful DC background that would reduce the signal to noise ratio of the waveform.” Song2 ¶ 29).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Gerling with Song2 by identifying circuit components using the PICA images of Song in view of Tangyunyong.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Gerling with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory ability of Kumhyr in view of Song and Tangyunyong to detect alterations to integrated circuits (Song figure 6).

With respect to claim 5, Kumhyr in view of Song and Gerling discloses the method of claim 2 and further discloses:
wherein the correlating of the recorded data of the photonic emissions (see Song) and the recorded data of the electromagnetic emissions to establish the one or more electromagnetic emission models for the target device comprises: (“a selected instruction set is executed on electronic device 12 during which electronic device 12 and/or the components in electronic device 12 are monitored by antennas 44 interfaced with a spectrograph of authenticity module 10…. the electromagnetic profile includes radiofrequency collectively output from the components within housing 46.” Kumhyr ¶ 20)

Kumhyr in view of Song and Gerling does not disclose:
transforming the recorded data of the photonic emissions of the target device from a time domain to a frequency domain; 
identifying one or more frequency components in the recoded data of the photonic emissions of the target device in the frequency domain based on one or more changing circuit behaviors of one or more circuit blocks of an integrated circuit of the target device; and 
filtering, using the identified one or more frequency components, electromagnetic emission spectra according to the recorded data of the electromagnetic emissions of the target device to perform one or more of: 
isolating a frequency of interest, 
improving a signal-to-noise ratio (SNR) in electromagnetic emission waveforms associated with the target device, and developing spectral signatures associated with one or more circuit behaviors of the integrated circuit of the target device.

Song2 discloses:
transforming the recorded data of the photonic emissions of the target device from a time domain to a frequency domain; (“a Fast Fourier Transformation (FFT) is applied to the PICA waveform in the ROI. A module (or absolute value) of the FFT of the waveform of the FOM may be provided for a selected ROI. Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency.” Song2 ¶ 48)
identifying one or more frequency components in the recoded data of the photonic emissions of the target device in the frequency domain based on one or more changing circuit behaviors of one or more circuit blocks of an integrated circuit of the target device; and (“These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM. In the ROIs where there is more switching activity, the FFT peaks are expected to be larger than in the ROI where there is no or little switching activity.” Song2 ¶ 48)
filtering, using the identified one or more frequency components, electromagnetic emission spectra according to the recorded data of the electromagnetic emissions of the target device to perform one or more of: (“the FFT of the waveform of the FOM may be provided for a selected ROI. Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency. These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM.” Song2 ¶ 48. Selecting peaks in the frequency domain, the FFT of the waveform, filters the other non-peak frequencies.)
isolating a frequency of interest, (“Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency. These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM.” Song2 ¶ 48.)
improving a signal-to-noise ratio (SNR) in electromagnetic emission waveforms associated with the target device, and (“By easily identifying the regions that correspond to switching gates, one could more easily define the border of the region of interest for creating the timing waveform thus gathering the maximum useful signal and at the same time cut out non-useful DC background that would reduce the signal to noise ratio of the waveform.” Song2 ¶ 29).
 developing spectral signatures associated with one or more circuit behaviors of the integrated circuit of the target device. (“the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency.” Song2 ¶ 48)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Gerling with Song2 by identifying circuit components using the PICA images of Kumhyr in view of Song and Gerling.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Gerling with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory abilty of Kumhyr in view of Song and Tangyunyong to detect alterations to integrated circuits (Song figure 6).

With respect to claim 9, Kumhyr in view of Song and Gerling discloses a method of claim 2 and further discloses:
electromagnetic emission signature associated with the target device in frequency to (“The electromagnetic profile includes information about the frequency and amplitude of the components within housing 46 relative to each other.” Kumhyr ¶ 20) 
wherein the correlating of the recorded data of the photonic emissions (see Song) and the recorded data of the electromagnetic emissions to establish the one or more electromagnetic emission models for the target device comprises: (“a selected instruction set is executed on electronic device 12 during which electronic device 12 and/or the components in electronic device 12 are monitored by antennas 44 interfaced with a spectrograph of authenticity module 10…. the electromagnetic profile includes radiofrequency collectively output from the components within housing 46.” Kumhyr ¶ 20)

…
associating the identified one or more locations of the target device to the specific electromagnetic emission signature. (“The electromagnetic profile includes information about the frequency and amplitude of the components within housing 46 relative to each other.” Kumhyr ¶ 20)

Kumhyr in view of Song and Gerling does not disclose:
analyzing in frequency the data of the photonic emissions recorded during one or more circuit operations of the target device corresponding to a specific … identify matching photonic emission signature in frequency
identifying one or more locations of the target device associated with the identified matching photonic emission signature in frequency; and 


Song2 discloses:
analyzing in frequency the data of the photonic emissions recorded during one or more circuit operations of the target device (“These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM. In the ROIs where there is more switching activity, the FFT peaks are expected to be larger than in the ROI where there is no or little switching activity.” Song2 ¶ 48)
corresponding to a specific … identify matching photonic emission signature in frequency (“The methods applied rely on the fact that only the emission from the switching gate is modulated, usually at the frequency of the chip clock or some other characteristics frequency of the device under test.” Song2 ¶ 31. “FOM could be calculated for example as the amplitude of one specific peak at a specific frequency (for example, the clock frequency of the DUT).” Song2 ¶ 49)
identifying one or more locations of the target device associated with the identified matching photonic emission signature in frequency; and  (“The methods applied rely on the fact that only the emission from the switching gate is modulated, usually at the frequency of the chip clock or some other characteristics frequency of the device under test.” Song2 ¶ 31. “FOM could be calculated for example as the amplitude of one specific peak at a specific frequency (for example, the clock frequency of the DUT).” Song2 ¶ 49)


A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Gerling with Song2 by identifying circuit components using the detected frequency in the PICA images of Kumhyr in view of Song and Gerling.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Gerling with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory ability of Song in view of Gerling to detect alterations to integrated circuits (Song figure 6).

With respect to claim 11, Kumhyr in view of Song and Gerling discloses a method of claim 2 and further discloses:
further comprising performing at least one operation of a plurality of operations comprising: 
a third operation, based on the one or more electromagnetic emission models (“The electromagnetic profile includes information about the frequency and amplitude of the components within housing 46 relative to each other.” Kumhyr ¶ 20)  in a spatial domain, that identifies a region of interest associated with one or more circuit blocks of the integrated circuit of the target device; and (Song Figure 6, Difference)
a fourth operation, based on the one or more electromagnetic emission models in the spatial domain, that identifies one or more locations of the target device associated with a matching photonic emission signature (See Song) in time to associate the identified one or more locations of the target device to a specific electromagnetic emission signature associated with the target device. (“The electromagnetic profile includes information about the frequency and amplitude of the components within housing 46 relative to each other.” Kumhyr ¶ 20)

Kumhyr in view of Song and Gerling does not disclose:
a first operation, based on the one or more electromagnetic emission models in a time domain, that performs one or more of: (1) enabling temporal aggregation of electromagnetic emission waveforms associated with the target device corresponding to a targeted event, (2) identifying one or more time frames of interest, and (3) improving a signal-to-noise ratio (SNR) in the electromagnetic emission waveforms associated with the target device; 
a second operation, based on the one or more electromagnetic emission models in a frequency domain, that performs one or more of: (1) isolating a frequency of interest, (2) improving the SNR in electromagnetic emission waveforms associated with the target device, and (3) developing spectral signatures associated with one or more circuit behaviors of an integrated circuit of the target device; 

Song2 discloses:
a first operation, based on the one or more electromagnetic emission models in a time domain, that performs one or more of: (1) enabling temporal aggregation of electromagnetic emission waveforms associated with the target device corresponding to a targeted event, (“In one embodiment, a Fast Fourier Transformation (FFT) is applied to the PICA waveform in the ROI. A module (or absolute value) of the FFT of the waveform of the FOM may be provided for a selected ROI.” Song2 ¶ 48. An FFT aggregates all the time data and converts it to frequency components.) (2) identifying one or more time frames of interest, (“a Figure of Merit (FOM) is computed. This FOM is a measure of the switching activity of the DUT in the selected ROI.” Song2 ¶ 47) and (3) improving a signal-to-noise ratio (SNR) in the electromagnetic emission waveforms associated with the target device; (“By easily identifying the regions that correspond to switching gates, one could more easily define the border of the region of interest for creating the timing waveform thus gathering the maximum useful signal and at the same time cut out non-useful DC background that would reduce the signal to noise ratio of the waveform.” Song2 ¶ 29).
a second operation, based on the one or more electromagnetic emission models in a frequency domain, that performs one or more of: (1) isolating a frequency of interest, (“Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency. These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM.” Song2 ¶ 48.)  (2) improving the SNR in electromagnetic emission waveforms associated with the target device, (“By easily identifying the regions that correspond to switching gates, one could more easily define the border of the region of interest for creating the timing waveform thus gathering the maximum useful signal and at the same time cut out non-useful DC background that would reduce the signal to noise ratio of the waveform.” Song2 ¶ 29) and (3) developing spectral signatures associated with one or more circuit behaviors of an integrated circuit of the target device; 

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Gerling with Song2 by identifying circuit components using the PICA images of Kumhyr in view of Song and Gerling.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Gerlling with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory ability of Kumhyr in view of Song and Gerling to detect alterations to integrated circuits (Song figure 6).

With respect to claim 13, Kumhyr in view of Song and Gerling discloses a system of claim 12 and further discloses:
wherein, in correlating the recorded data of the photonic emissions (see Song)  and the recorded data of the electromagnetic emissions to establish the one or more electromagnetic emission models for the target device, the control unit is configured to perform operations comprising: (“The optical field, magnetic field, and height information can all be used independently or together in order to correlate defects in the manufacturing process of the workpiece.” Gerling ¶ 29. “Positions of the optical inspection tool, magnetic sensor and height sensor can be correlated to the stage position by applying the appropriate offset(s).” Gerling ¶ 35. “account for physical offsets between these tools to ensure correlation between the optical, magnetic and height data sets.” Gerling ¶ 43)
electromagnetic emission
data of the electromagnetic emissions
electromagnetic 
electromagnetic (“a selected instruction set is executed on electronic device 12 during which electronic device 12 and/or the components in electronic device 12 are monitored by antennas 44 interfaced with a spectrograph of authenticity module 10…. the electromagnetic profile includes radiofrequency collectively output from the components within housing 46.” Kumhyr ¶ 20)

Kumhyr in view of Song and Gerling does not disclose:
identifying transistor switching activities in one or more circuit blocks of an integrated circuit of the target device in PICA waveforms
correlating in a time domain the identified transistor switching activities to … waveforms according to the recorded data … of the target device to perform one or more of: 
enabling temporal aggregation of the … emission waveforms corresponding to a targeted event, 
identifying one or more time frames of interest, and 
improving a signal-to-noise ratio (SNR) in … emission waveforms associated with the target device. 

Song2 discloses:
identifying transistor switching activities in one or more circuit blocks of an integrated circuit of the target device in PICA waveforms (“Picosecond Imaging for Circuit Analysis (PICA) is a very powerful optical methodology that permits probing time resolved emission signals collected from transistors inside a circuit.” Song2 ¶ 26) according to the recorded data of the photonic emissions of the target device; and  (“if a switching gate is to be determined/imaged, a baseline optical image is collected followed by a predetermined stimulus sequence designed to make the switching gate apparent in a second image. The DUT 12 is provided with a set of different stimuli, one at a time or are sequenced in a particular order. For each one of the stimuli 304, one or more measurements 306 of the chip (DUT 12) are collected. The set of measurements 306 is subsequently analyzed together based on the specific knowledge of the set of stimuli used.” Song2 ¶ 61)
correlating in a time domain the identified transistor switching activities to … waveforms according to the recorded data … of the target device to perform one or more of: (“A Time Correlated Single Photon Counting (TCSPC) technique may be employed, which may neglect the position (x,y) of the photons inside the selected ROI.” Song2 ¶ 47, see also Figure 13)
enabling temporal aggregation of the … emission waveforms corresponding to a targeted event, (“In one embodiment, a Fast Fourier Transformation (FFT) is applied to the PICA waveform in the ROI. A module (or absolute value) of the FFT of the waveform of the FOM may be provided for a selected ROI.” Song2 ¶ 48. An FFT aggregates all the time data and converts it to frequency components.)
identifying one or more time frames of interest, and (“a Figure of Merit (FOM) is computed. This FOM is a measure of the switching activity of the DUT in the selected ROI.” Song2 ¶ 47)
improving a signal-to-noise ratio (SNR) in … emission waveforms associated with the target device. (“By easily identifying the regions that correspond to switching gates, one could more easily define the border of the region of interest for creating the timing waveform thus gathering the maximum useful signal and at the same time cut out non-useful DC background that would reduce the signal to noise ratio of the waveform.” Song2 ¶ 29).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Gerling with Song2 by identifying circuit components using the PICA images of Kumhyr in view of Song and Gerling.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Gerling with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory ability of Kumhyr in view of Song and Gerling to detect alterations to integrated circuits (Song figure 6).

With respect to claim 14, Kumhyr in view of Song and Gerling discloses a system of claim 12 and further discloses:
wherein, in correlating the recorded data of the photonic emissions (see Song) and the recorded data of the electromagnetic emissions to establish the one or more electromagnetic emission models for the target device, the control unit is configured to perform operations comprising: (“The electromagnetic profile includes information about the frequency and amplitude of the components within housing 46 relative to each other.” Kumhyr ¶ 20)

Kumhyr in view of Song and Gerling does not disclose:
transforming the recorded data of the photonic emissions of the target device from a time domain to a frequency domain; 
identifying one or more frequency components in the recoded data of the photonic emissions of the target device in the frequency domain based on one or more changing circuit behaviors of one or more circuit blocks of an integrated circuit of the target device; and 
filtering, using the identified one or more frequency components, electromagnetic emission spectra according to the recorded data of the electromagnetic emissions of the target device to perform one or more of: 
isolating a frequency of interest, 
improving a signal-to-noise ratio (SNR) in electromagnetic emission waveforms associated with the target device, and 
developing spectral signatures associated with one or more circuit behaviors of the integrated circuit of the target device.

Song2 discloses:
transforming the recorded data of the photonic emissions of the target device from a time domain to a frequency domain; (“a Fast Fourier Transformation (FFT) is applied to the PICA waveform in the ROI. A module (or absolute value) of the FFT of the waveform of the FOM may be provided for a selected ROI. Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency.” Song2 ¶ 48)
identifying one or more frequency components in the recoded data of the photonic emissions of the target device in the frequency domain based on one or more changing circuit behaviors of one or more circuit blocks of an integrated circuit of the target device; and (“These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM. In the ROIs where there is more switching activity, the FFT peaks are expected to be larger than in the ROI where there is no or little switching activity.” Song2 ¶ 48)
filtering, using the identified one or more frequency components, electromagnetic emission spectra according to the recorded data of the electromagnetic emissions of the target device to perform one or more of: (“the FFT of the waveform of the FOM may be provided for a selected ROI. Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency. These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM.” Song2 ¶ 48. Selecting peaks in the frequency domain, the FFT of the waveform, filters the other non-peak frequencies.)
isolating a frequency of interest, (“Due to the switching activity of the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency. These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM.” Song2 ¶ 48.)
improving a signal-to-noise ratio (SNR) in electromagnetic emission waveforms associated with the target device, and (“By easily identifying the regions that correspond to switching gates, one could more easily define the border of the region of interest for creating the timing waveform thus gathering the maximum useful signal and at the same time cut out non-useful DC background that would reduce the signal to noise ratio of the waveform.” Song2 ¶ 29).
 developing spectral signatures associated with one or more circuit behaviors of the integrated circuit of the target device. (“the gates in the ROI, several peaks would be visible at the main and harmonic frequencies of the gate switching frequency.” Song2 ¶ 48)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Gerling with Song2 by identifying circuit components using the PICA images of Kumhyr in view of Song and Gerling.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Gerling with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory ability of Kumhyr in view of Song and Gerling to detect alterations to integrated circuits (Song figure 6).

With respect to claim 19, Kumhyr in view of Song and Gerling discloses a system of claim 12 and further discloses:
a specific electromagnetic emission signature associated with the target device in frequency (“The electromagnetic profile includes information about the frequency and amplitude of the components within housing 46 relative to each other.” Kumhyr ¶ 20)
the data of the photonic emissions recorded (“First, the chip is powered on and initialized by external electrical test patterns. Then, emission maps can be measured and acquired using the PICA tool.” Song § 3.1)
associating the identified one or more locations of the target device to the specific electromagnetic emission signature. (“The electromagnetic profile includes information about the frequency and amplitude of the components within housing 46 relative to each other.” Kumhyr ¶ 20)

Kumhyr in view of Song and Gerling does not disclose:
the data analysis unit is further configured to analyze in frequency the data of the photonic emissions recorded during one or more circuit operations of the target device corresponding to … to identify matching photonic emission signature in frequency; and 
the control unit is further configured to perform operations comprising: 
identifying one or more locations of the target device associated with the identified matching photonic emission signature in frequency; and 


Song2 discloses:
the data analysis unit is further configured to analyze in frequency the data of the photonic emissions recorded during one or more circuit operations of the target device (“These peaks can be detected using different methods, such as peak detection methods, and the peak amplitude could be used as a FOM. In the ROIs where there is more switching activity, the FFT peaks are expected to be larger than in the ROI where there is no or little switching activity.” Song2 ¶ 48)
 corresponding to … to identify matching photonic emission signature in frequency; and (“The methods applied rely on the fact that only the emission from the switching gate is modulated, usually at the frequency of the chip clock or some other characteristics frequency of the device under test.” Song2 ¶ 31. “FOM could be calculated for example as the amplitude of one specific peak at a specific frequency (for example, the clock frequency of the DUT).” Song2 ¶ 49)
the control unit is further configured to perform operations comprising: 
identifying one or more locations of the target device associated with the identified matching photonic emission signature in frequency; and (“The methods applied rely on the fact that only the emission from the switching gate is modulated, usually at the frequency of the chip clock or some other characteristics frequency of the device under test.” Song2 ¶ 31. “FOM could be calculated for example as the amplitude of one specific peak at a specific frequency (for example, the clock frequency of the DUT).” Song2 ¶ 49)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Kumhyr in view of Song and Gerling with Song2 by identifying circuit components using the PICA images of Song in view of Gerling.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumhyr in view of Song and Gerling with Song2 in order to improve the spatial resolution of emission measurements for localized areas of interest (Song2 ¶ 7), thereby improving the discriminatory ability of Kumhyr in view of Song and Gerling to detect alterations to integrated circuits (Song figure 6).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Ukraintsev et al., US 2014/0380531, discloses scanning a circuit using an electron microscope and an EM field detector.
Behzad et al., US 2011/0313711, discloses identifying defective semiconductor components using emitted infrared energy.
Breton et al., US 2007/0225854, discloses scanning an integrated circuit by correlating multiple electromagnetic scans obtained by a camera. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492